EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Hart on 11/15/2021.
The application has been amended as follows: 

22. (Currently Amended) The method of claim 21, wherein the rinsing step comprises 
40. (New) The method of claim 21, further comprising drying the rinsed anodized article. 

Election/Restrictions
Claim 21 is allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 8/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/30/2019 is withdrawn.  Claims 31 and 33, directed to inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Currently claims 21-22, 24-26, 28-37, 39 and 40 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 21, 31, 33 and 37 recite a specific electrolyte, voltage application and rinsing step (at approximately 3 minutes after the anodization is stopped) such that the limitations overcome the closest prior art references of record. Most of the closest art discloses a rinsing step, however, only US 4,127,451 of Marceau discloses the timing of the rinsing step (from 0.5 to 2.5 minutes after the anodization process). There is no reason to make this time longer and in fact, it would not be obvious to modify Marceau for a longer time as this would be detrimental to the oxide layer formed.
As to the claim language, application arguments that 2.5 minutes is not the same as approximately 3 minutes, provides the metes and bounds of the range that “approximately” would be known to one of ordinary skill in the art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794


/BRIAN W COHEN/Primary Examiner, Art Unit 1794